Opinión concurrente y disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
I
Luego de reflexionar profundamente, hemos decidido interve-nir y plasmar por escrito nuestro criterio jurídico concurrente y disidente. La importancia del presente recurso, revestido de un gran interés público, en conciencia así lo amerita.
Suscribimos el análisis mayoritario del Tribunal de que el término de caducidad establecido en el Art. 95 de la Ley Municipal (21 L.ER.A. ant. sec. 1602)(6) -para cuestionarse ante los tribunales la validez de un acto legislativo o administrativo del Alcalde, Asamblea Municipal u otro funcionario municipal- no aplica al ejercicio de acciones independientes, encauzadas por la Oficina de Asuntos del Contralor adscrita al Departamento de Justicia. Ley Núm. 17 de 8 de mayo de 1973 (3 L.P.R.A. sec. 136(a) y (b)). Véase los pronunciamientos en Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37 (1988).
II.
Sin embargo, disentimos de la conclusión que sostiene la validez de la aportación de cincuenta mil dólares ($50,000) en concepto de “beneficios marginales” hecha a la Asociación de *335Empleados de Obras Públicas Municipales (Asociación) por el Alcalde del Municipio de Carolina, Manuel Fernández Corujo, según la Ordenanza Núm. 9, Serie 1975-1976 de la Asamblea Municipal y su addendum. LA MISMA ES NULA. NO EXISTE DISPOSICIÓN EN LEY QUE AUTORICE O PERMITA ESTE DESEMBOLSO. Nos explicamos.
Primeramente, un análisis de la ley municipal revela que no hay precepto que regule la situación. Por el contrario, destacamos que la propia ley reglamenta las relaciones con los empleados y obreros, la implantación de sus sueldos, vacaciones, etc. y no visualiza ni permite una aportación de este género.
La única disposición estatutaria que autoriza a los municipios a ceder fondos a entidades o agrupaciones “legalmente constitui-das sin fines pecuniarios que no fueren partidistas ni fueren agrupaciones con fines políticos” —Art. 8.14 (21 L.ER.A. sec. 3264)— es claramente inaplicable. Ségun la misma, la cesión de fondos públicos sólo puede hacerse si la entidad o agrupación está dedicada “a actividades de interés público que promuevan el interés general de la comunidad, siempre y cuando esta cesión no interrumpa las funciones propias del municipio”. íd.
Obviamente, una asociación de empleados de obras públicas municipales no encuadra en esta concepción legislativa. Aparte del argumento teórico, in abstracto, de que una Asociación indirectamente puede promover el bienestar general comunitario, lo cierto es que su génesis y razón de ser son los intereses primarios de sus miembros.
Segundo, la Ley Núm. 139 de 30 de junio de 1961 (3 L.ER.A. see. 755 et seq.), que reconoce a los empleados municipales la facultad de organizarse en agrupaciones bonafide, sólo autoriza que —previa autorización por escrito— se le descuente al em-pleado de su salario una cuota razonable y uniforme, y que oportunamente se le remita al oficial designado de la Asociación.
Y tercero, la única aportación permitida por la Asamblea Legislativa a los municipios es el pago “del cincuenta por ciento (50%), de las primas individuales correspondientes a los planes de servicios médico-quirúrgicos y de hospitalización” de los emplea-*336dos municipales como miembros de la agrupación bonafide. Ley Núm. 98 de 25 de junio de 1962 (3 L.ER.A. see. 756).
Ill
La premisa mayor que sostiene el dictamen mayoritario es sumamente frágil. Se apuntala, esencialmente, en que la Asocia-ción fue debidamente certificada como bona fide, al amparo de la Ley Núm. 139 antes mencionada, y que la cesión de cincuenta mil dólares ($50,000) “busca promover el progreso social y económico de la Asociación . . . y las relaciones armoniosas entre ésta y el municipio en pro del bienestar común”. Opinión mayoritaria, pág. 332.
El argumento es circular y erróneo. HEMOS VISTO QUE NI LA LEY MUNICIPAL NI LA REFERIDA LEY NÚM. 1S9 AUTORIZAN EXPRESAMENTE ESTE DESEMBOLSO. LA RAZÓN DE EXISTIR DE LA ASOCIACIÓN SON SUS MIEM-BROS. SEGÚN DICHA LEY, TALES ASOCIACIONES SE CREAN PRECISAMENTE “PARA PROMOVER SU PRO-GRESO SOCIAL Y ECONÓMICO”. De ese s[o]lo propósito, en buena lógica, no es posible colegir autoridad legal, ni menos, dar un salto conceptual y concatenar un razonamiento para validar el desembolso.
El otro argumento que se aduce, al decir mayoritario —la “ausencia de prueba demostrativa de beneficio personal, fraude o malversación de dichos fondos” (opinión mayoritaria, pág. 332)— tampoco es convincente. La inexistencia de esos elementos vicio-sos o de corrupción no son suficientes. Nunca la legalidad de los desembolsos públicos ha estado atada exclusivamente a fines públicos provechosos. Precisa del imperativo constitucional de que sólo se dispondrá de los fondos públicos para esos fines, y “en todo caso por autoridad de ley”. Art. VI, Sec. 9, Const. E.L.A., L.ER.A., Tomo 1. Repetimos, el único “beneficio marginal” que un municipio está legalmente autorizado a hacer es la mitad de la prima para servicios médico-quirúrgicos de los miembros de una asociación.
*337En resumen, bajo el derecho vigente —salvo el pago de la mitad de las primas para planes médicos— no existe autoridad en ley para el desembolso por un municipio de suma alguna de dinero a una asociación de sus empleados en concepto de “beneficios marginales”. Por ende, la ordenanza municipal que nos ocupa, creadora de la partida de cincuenta mil dólares ($50,000) y su addendum —posteriormente suscrito por el Alcalde— son nulos.
La opinión mayoritaria abre una puerta peligrosa. La sabidu-ría y legalidad de la autorización de aportaciones de este tipo por parte de los municipios a sus empleados o asociaciones es materia que corresponde a la Asamblea Legislativa. El inventario deciso-rio crea un desbalance económico en un área crucial de la sana administración pública. A la vez inyecta en la dimensión de las relaciones obrero-patronales en los municipios un elemento no-civo, susceptible de generar desembolsos fundamentados exclusi-vamente en motivaciones político-partidistas.
Estamos ante un dispendio ilegal de los fondos públicos municipales. Debió revocarse la sentencia del Tribunal Superior, Sala de Carolina, y declararse con lugar la demanda.

(6) Ley Núm. 142 de 21 de julio de 1960, según fue enmendada por la Ley Núm. 114 de 27 de junio de 1964. Posteriormente fue enmendada en 1980, Ley Orgánica de los Municipios, Art. 11.02 (21 L.ER.A. see. 3402). La enmienda mantuvo el término de caducidad de veinte (20) días dispuesto por el Art. 95 (21 L.E R.A. ant. see. 1602).